DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
 
Priority
Applicant’s claim to priority to provisional Application 62/106,946 filed January 23, 2015 is acknowledge.

Status of Claims 
This Office Action is responsive to the amendment filed on April 22, 2021. Claims 1-20 have been cancelled and claims 21-33 have been added. Thus, claims 21-33 are presently pending in this application.
Applicant’s cancelling of claim 2 renders moot the previous rejection under 35 U.S.C. 112(b). Claims 1-4 and 6-7 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cewers (Patent No. 5,694,924) in view of Elam (U.S. Patent No. 3,898,987) in view of Westenskow et al. (U.S. Patent No. 4,883,051). Claims 5 and 9 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Dwyer et al. (U.S. Pub. No. 2012/0266888). Claim 8 was previously 
Applicant’s amendments necessitated the application of new grounds of rejection , shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicant lack of Information Disclosure Statement submission. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters: 
"26" and "30" have both been used to designate “expiratory valve”.  
"26" and "28" have both been used to designate “rebreathing valve”.
“30” has been used to designate both “expiratory valve” and “inspiratory valve”.
“26” has been used to designate both “expiratory valve” and “rebreathing valve”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 28, and claims 22-27 and 29-33 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a sterile, disposable, and integrated one-piece air-contacting component including a bellows communicating with the motor; the sterile, disposable and integrated air-contacting component including at least one patient connecting tube in gaseous communication with the bellows; the sterile, disposable and integrated air-contacting component including at least one valve on the at least one tube; and the sterile, disposable and integrated air-contacting component including a gas inflow line in gaseous communication with the bellows”, ln 2-11 firstly, it is unclear whether the sterile, disposable and integrated air-contacting component is referencing the sterile, disposable, and integrated one-piece air-contacting component or introducing a new component. Thereby, it is unclear if the at least one patient connecting tube, at least one valve, and/or the gas inflow line are only of the separate element the sterile, disposable and integrated air-contacting component or if those elements are part of the sterile, disposable and integrated one-piece air-contacting component but not formed, made, or connected as part of the single unit that makes up the sterile, disposable and integrated one-piece air-contacting component.  Secondly, the scope and interpretation of “integrated one-piece” is unclear. Applicant’s specification recites: “In one embodiment, air-contacting component 16 comprises an inspiratory valve 30 disposed between bellows 18 and patient 19 and is in gaseous communication with patient connecting tube 20. Inspiratory valve 30 may control gas flow to patient 19 from bellows 18.” ¶ 0056; “Central processing unit or mechanical control 48 may adjust, for example, levels of oxygen saturation, carbon dioxide concentration, anesthesia concentration, airway pressure and volume air flow by modulating valves 24, 28 
Claim 28 recites “wherein the sterile, disposable, and integrated one-piece air-contacting component is removed from a vessel prior to connection with the ventilator.”, ln 1-3 whereby “is removed from a vessel prior to” constitutes a method step because an action (i.e. step) is explicitly being claimed.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 26-27, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow et al. (U.S. Patent No. 4,883,051; hereinafter: “Westenskow”) in view of Elam (U.S. Patent No. 3,898,987).
Regarding Claim 21, Westenskow discloses a ventilator system comprising: a mechanical ventilator (14; Fig. 1) including a motor (34; Fig. 1; col 5, ln 13-18; col 5, ln 23-61; Examiner notes: Westenskow disclose the motor as an “actuator means”.); a disposable and integrated one-piece air-contacting component (12; Fig. 1) including a bellows (32; Fig. 1) communicating with the motor (Fig. 1; col 5, ln 13-18; col 5, ln 23-61; Examiner notes: Westenskow disclose the motor as the “actuator means” which receives signals to manipulate the bellows by mechanically operating the bellows between a first and a second position directly corresponding to inspiration and expiration signals); the disposable and integrated one-piece air-contacting component including at least one patient connecting tube (28, 30, 36, 38, 43, 46, 48; Fig. 1) in gaseous communication with the bellows (Fig. 1); the disposable and integrated one-piece air-contacting component including at least one valve (42, 50, 52; Fig. 1) on the at least one tube (Fig. 1); and the disposable and integrated one-piece air-contacting component including a gas inflow line (26; Fig. 1) in gaseous communication with the bellows (col 4, ln 57-63; Examiner notes: Integrated one-piece air-contacting component is interpreted as being individual components combined into one unit or system, See 112(b) rejection above.). 
Westenskow does not specifically disclose the ventilator system wherein the air-contacting component as being sterile. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the ventilation system of Westenskow to include the disposable and integrated air-contacting component as being sterile as taught by Elam for the purpose of cleanliness, thereby preventing the spread of infection disease, (See Elam: col 5, ln 27-34). 
Regarding Claim 23, the modified system of Westenskow discloses the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component further comprises at least one sensor interface (See Westenskow: 60; Fig. 1; col 6, ln 61 to col 7, ln 3).
Regarding Claim 24, the modified system of Westenskow discloses the ventilator system further comprising at least one central processing unit (See Westenskow: 128; Fig. 5) configured to control the motor (See Westenskow: col 8, ln 36-65).
Regarding Claim 26, the modified system of Westenskow discloses the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component further comprises a gas disposal line (See Westenskow: 40; Fig. 1) in gaseous communication with the at least one tube (See Westenskow: col 5, ln 65 to col 6, ln 14).
Regarding Claim 27, the modified system of Westenskow discloses the ventilation system wherein the air-contacting component is constructed of polyethylene (See Elam: col 2, ln 32-39).
Regarding Claim 31, the modified system of Westenskow discloses the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component further comprises a closed-circuit rebreathing valve (See Westenskow: 42; Fig. 1) to partially restrict air from a patient.
Regarding Claim 33, the modified system of Westenskow discloses the ventilator system wherein the at least one sensor interface has a port (A, Fig. A annotated below) to receive sensors.

    PNG
    media_image1.png
    490
    786
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Westenskow.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Elam as applied to claim 21 above, and further in view of Schroeder et al. (U.S. Patent No. 5,664,563; hereinafter: “Schroeder”).
Regarding Claim 22, the modified system of Westenskow discloses the ventilator system, shown above. 
The modified system of Westenskow does not specifically disclose the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component further comprises a positive end-expiratory pressure valve.
Schroeder teaches a sterile, disposable, and integrated one-piece air-contacting component (12; Fig. 3; col 2, ln 22-23; col 2, ln 48-54) comprising a positive end-expiratory 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the sterile, disposable, and integrated one-piece air-contacting component further comprises the positive end-expiratory pressure valve as taught by Schroeder for the purpose of maintaining an elevated pressure above ambient pressure under a no-flow condition to keep small airways in the lung open (See Schroeder: col 5, ln 11-49).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Elam as applied to claim 21 above, and further in view of Dwyer et al. (U.S. Pub. No. 2012/0266888; hereinafter: “Dwyer”).
Regarding Claim 25, the modified system of Westenskow discloses the ventilator system, shown above. 
The modified system of Westenskow does not specifically disclose the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component further comprises a water trap in gaseous communication with the at least one tube.
Dwyer teaches respirator device comprising an air-contacting component (“breathing circuit”; Abstract, ¶ 0029) comprising an automatic water removal device (100; Fig. 1C; ¶¶ 0029, 0037-0038) in gaseous communication with tubes connecting a ventilator and a patient (¶¶ 0029, 0037-0038) for the purpose of collecting and removing excessive condensation (¶¶ 0004, 0029). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the sterile, disposable, and integrated one-piece air-contacting component to further comprise the .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Elam as applied to claim 21 above, and further in view of Dombrowski (U.S. Pub. No. 2005/0034729).
Regarding Claim 28, the modified system of Westenskow discloses the ventilation system, shown above. 
The modified system of Westenskow does not specifically disclose the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component is removed from a vessel prior to connection with the ventilator.
Dombrowski teaches kit comprising a sealed vessel (“sterile package”/“sterile container” kit; ¶ 0013; Claim 15) including a sterile interior chamber (interior of the “sterile package”/“sterile container” ¶ 0013; Claim 15), and wherein a sterile air-contacting component (“endotracheal tube”/”locking device”; ¶¶ 0013, 0034; Claim 15) is disposed within the sterile interior chamber and is removed thereform before use in an sterile environment e.g. an operating room (¶ 0013). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the sterile, disposable, and integrated one-piece air-contacting component being removed from the vessel prior to connection with the ventilator as taught by Dombrowski for the purpose of enabling the use of the sterile and disposable integrated one-piece air-contacting component in an sterile environment e.g. an operating room (See Dombrowski: ¶ 0013).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Elam as applied to claim 21 above, and further in view of Cewers (Patent No. 5,694,924) in view of Dwyer et al. (U.S. Pub. No. 2012/0266888; hereinafter: “Dwyer”).
Regarding Claim 29, the modified system of Westenskow discloses the ventilator system further comprising a gas inflow cap connector (See Westenskow: 66; Fig. 1; col 7, ln 4-9) and a carbon dioxide scrubber (See Westenskow: 56; Fig. 1; col 6, ln 49-60) each in gaseous communication with the at least one tube (See Westenskow: Fig. 1).
The modified system of Westenskow does not specifically disclose the ventilator system further comprising a ventilation bag and  a water trap each in gaseous communication with the at least one tube.
Cewers teaches a ventilation system comprising a ventilation bag (40; Fig. 1-2) in gaseous communication with a tube (6; Fig. 1-2; col 4, ln 60 to col 5, ln 45) for the purpose of supplying ventilation manual by a physician (col 5, ln 16-19).
Dwyer teaches respirator device comprising an air-contacting component (“breathing circuit”; Abstract, ¶ 0029) comprising an automatic water removal device (100; Fig. 1C; ¶¶ 0029, 0037-0038) in gaseous communication with tubes connecting a ventilator and a patient (¶¶ 0029, 0037-0038) for the purpose of collecting and removing excessive condensation (¶¶ 0004, 0029). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to further include the ventilation bag in gaseous communication with at least one tube, as taught by Cewers and include the water trap in gaseous communication with the at least one tube as taught by Dwyer for the purpose of supplying ventilation manual by a physician (See Cewers: col 5, ln 16-19) and collecting and removing excessive condensation (See Dwyer: ¶¶ 0004, 0029).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Elam in view of Cewers in view of Dwyer as applied to claim 29 above, and further in view of Parthasarathy et al. (U.S. Pub. No. 2016/0213879; hereinafter: “Parthasarathy”).
Regarding Claim 30, the modified system of Westenskow discloses the ventilator system, shown above. 
The modified system of Westenskow does not specifically disclose the ventilator system wherein the carbon dioxide scrubber further comprises calcium oxide, serpentinite, magnesium silicate hydroxide, soda lime, a molecular sieve, or combinations thereof.
Parthasarathy teaches a delivery system comprising a carbon dioxide scrubber comprising a molecular sieve (¶¶ 0052-0055) for the purpose of separating the carbon dioxide from the other gases and without decomposing anesthetics (e.g. sevoflurane)(¶ 0052). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the carbon dioxide scrubber to further comprises the molecular sieve as taught by Parthasarathy for the purpose of separating the carbon dioxide from the other gases and without decomposing anesthetics (e.g. sevoflurane)(See Parthasarathy: ¶ 0052).
Regarding Claim 32, the modified system of Westenskow discloses the ventilator system wherein the sterile, disposable, and integrated one-piece air-contacting component further comprises an inspiratory valve (See Westenskow: 50; Fig. 1; col 6, ln 25-39) to control gas flow to the patient.

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the sterile, disposable and integrated one-piece air-contacting component as recited in new independent claim 21 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785